Citation Nr: 1211703	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  03-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $3,441.14.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 overpayment determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and from a June 2003 decision by the Committee on Waivers and Compromises (Committee) which granted a waiver of recovery of compensation overpayment in the amount of $2,328.00 out of a total overpayment in the amount of $5,820.34.  The New Orleans, Louisiana RO currently has jurisdiction over the Veteran's claims file because this is where he resides.  

Following receipt of notification of the June 2003 determination, the Veteran perfected a timely appeal with respect to the issue of entitlement to a waiver of recovery of the remaining balance of the overpayment in the amount of $3,492.34.  

In May 2006, the Veteran testified at a hearing before the undersigned and a copy of that hearing transcript is of record.  In December 2007, the Board remanded the appeal for additional development.  While the appeal was in remand status, a March 2008 decision granted an additional $51.20 waiver, thereby reducing the amount of the overpayment to $3,441.14.  In January 2010, the Board again remanded this issue for further development.  As will be discussed below, the Board finds that a January 2010 remand directive has not been substantially complied with, which, unfortunately, means that yet another remand is required.

This appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

As discussed in the previous remand decisions, the Veteran was receiving VA disability compensation benefits for a combined 10 percent evaluation.  In April 2003, the RO determined that an overpayment in the amount of $5,820.35 had been created when the Veteran received full disability compensation payments at the 10 percent compensation level during a felony incarceration for the period beginning from January 23, 1993 (61st day after incarceration) to April 30, 2003 (the effective date of VA's adjustment of the Veteran's disability compensation payment).  The Veteran was granted parole in July 2004.  The overpayment at issue resulted from the retroactive reduction and adjustment of the appellant's compensation benefits after the Waco RO learned that the Veteran was incarcerated for a felony.  In June 2003, VA determined that a waiver in the amount of $2,328.00 was warranted for the period of June 21, 1999, to April 30, 2003, because VA had received notification from the Veteran of his incarceration on June 21, 1999, but had failed to adjust his disability benefit award accordingly.  In March 2008, VA determined that an additional waiver in the amount of $51.20 was warranted because VA actually received notice of the Veteran's incarceration on May 19, 1999.  The Veteran asserts that a full waiver of overpayment should be granted because VA has known since 1992 that he was incarcerated because, starting in 1992, VA began mailing to him at his prison address an annual summary of the amount due on a VA home loan guarantee indebtedness that had been incurred in the late 1980's.  

After reviewing the record, the Board finds that another remand is warranted in this appeal because the AOJ/AMC has not yet substantially complied with a directive contained in the Board's January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  

Specifically, in the first January 2010 remand directive, the Board stated:

The AOJ should attempt to obtain copies of all notices of indebtedness sent to the Veteran by VA from the late 1980's until around 1999 concerning the debt owed on a VA home loan guarantee indebtedness.  If such records only exist as part of electronic coding sheets, or copies of the actual notices, if any, are not available, the AOJ should obtain a memorandum from an appropriate source which summarizes what notices were sent, and to what address(es), for the period of 1992 to 1999 concerning the loan guarantee indebtedness, including whether notice was sent to the prison address.  

The body of the January 2010 remand underscored the importance of these annual summaries, stating that any such notices created by VA would clearly be in the possession of VA, and therefore should be of record.  The Board again stresses that confirmation of the Veteran's allegation would have an impact on assigning fault if it were to be confirmed that VA had indeed starting sending notices of indebtedness to the prison address starting in 1992.  

To implement the above directive, the AOJ following the last Board remand only sent the Veteran a letter in January 2011 (this letter was returned because of an incorrect address, but was remailed the following month to the Veteran's latest address of record) that asked him to provide copies of all notices of indebtedness sent to him by VA from the late 1980s until 1999 concerning the debt he owed on a VA home loan guarantee indebtedness.  The record presently before the Board does not reflect that any further attempts were made to obtain these notices, to include contacting or searching VA sources/repositories.  Additionally, a memorandum was not prepared to summarize what notices were sent, and to what address(es), for the period of 1992 to 1999 concerning the loan guarantee indebtedness.  As these notices are in the custody of VA, it must make as many requests as are necessary to obtain relevant records and can end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2011).  One letter to the Veteran requesting that he submit copies of the loan indebtedness notices does not fulfill VA's duty to assist.  As such, the Board finds that there has not been substantial compliance with this January 2010 remand directive.

Additionally, on remand, the AOJ should again contact the Veteran and request that he submit a completed VA Form 5655, Financial Status Report.  While the AOJ sent a request to the Veteran in February 2008 and in February 2011 to submit this form, a response was not received from him.  In view of the other required reason for remand, the Veteran should again be requested to complete and return this form for purposes of supporting his waiver of indebtedness request.  In that regard, he is reminded that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 5655, Financial Status Report, to his latest address of record and request that he complete and return it to VA.  Inform him that this information is important to his claim and failing to respond could have negative consequences.  

2.  Attempt to obtain copies of all notices of indebtedness sent to the Veteran by VA from 1992 through 1999 concerning the debt owed on a VA home loan guarantee indebtedness until it is determined that these notices do not exist or that further efforts to obtain those records would be futile.  If such records only exist as part of electronic coding sheets, or copies of the actual notices, if any, are not available, the AOJ should obtain a memorandum from an appropriate VA source which summarizes what notices were sent, and to what address(es), for the period of 1992 to 1999 concerning the loan guarantee indebtedness, including whether notice was sent to the prison address.  All attempts and responses should be documented in the record with a memorandum to the file.

If the notices/records are unavailable, notify the Veteran and his representative.  The notice must contain the following information:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence. 

3.  Following the completion of the above, the AOJ should readjudicate the Veteran's claim.  If any part of the claim remains denied, the AOJ should issue a supplemental statement of the case to the Veteran and his representative.  After providing an appropriate opportunity to respond, the appeal should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


